               IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE


ARIEL GRANT,

         Plaintiff,

vs.                                                             No. ____________


DAVID’S CONSTRUCTION,
VOLUNTEER STATE CONSTRUCTION,
and ALEJANDRO CONTRERAS,

      Defendants.
__________________________________________/

                                    COMPLAINT

         Plaintiff, ARIEL GRANT, sues the Defendants, DAVID’S CONSTRUCTION,

VOLUNTEER             STATE   CONSTRUCTION     and   ALEJANDRO      CONTRERAS

(“CONTRERAS” or “DEFENDANT CONTRERAS”) and states to the Court:

                                      PARTIES

          1.    ARIEL GRANT is a resident of Palm Beach County, Florida.

          2.    On information and belief, DAVID’S CONSTRUCTION is a company

or assumed name doing business in Davidson County, Tennessee that is controlled

and operated by ALEJANDRO CONTRERAS. DAVID’S CONSTRUCTION may be

served process by serving ALEJANDRO CONTRERAS at 1019 Patricia Drive, Apt.

L3, Nashville, Tennessee.




      Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 1 of 7 PageID #: 3848
      3.    On information and belief, VOLUNTEER STATE CONSTRUCTION is

a company or assumed name doing business in Davidson County, Tennessee that is

owned and operated by ALEJANDRO CONTRERAS. VOLUNTEER STATE

CONSTRUCION may be served by serving ALEJANDRO CONTRERAS at 1019

Patricia Drive, Apt. L3, Nashville, Tennessee.

      4.    On information and belief, ALEJANDRO CONTRERAS is a resident of

Nashville, Davidson County, Tennessee and may be served process by serving him

at 1019 Patricia Drive, Apt. L3, Nashville, Tennessee.

      5.    The defendants set forth in paragraphs two (2) through four (4) may

collectively be referred to as “Defendants.”

                          VENUE AND JURISDICTION

      6.    Many of the acts complained of occurred in Nashville, Davidson

County, Tennessee. This Court is the appropriate venue for the action.

      7.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as

complete diversity of citizenship exists and the amount in controversy exceeds

$75,000, exclusive of costs and interest.

                                       FACTS

      8.    On or around August 17, 2020 at 5:30 a.m., on information and belief,

Defendant CONTRERAS and/or an agent of Defendants was operating a truck

(“Truck”) for the use and benefit of his roofing and construction business(es),

DAVID’S CONSTRUCTION and/or VOLUNTEER STATE CONSTRUCTION,

headed westbound on Interstate 24 near mile marker 39.4.




                                    2
  Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 2 of 7 PageID #: 3849
        9.    On information and belief, the Truck was a 2003 GMC Vin #

1GDJC34U33E274984 and was equipped with makeshift particle board walls over

the rear portion and is depicted in the photograph below:




        10.   On information and belief, DAVID’S CONSTURCTION is the

registered owner of the Truck.

        11.   At the time the Truck was on the roadway, the Defendants had not

properly maintained and/or inspected the left rear wheels of the Truck and the

wheels were loose and presented a danger to the motor public that they would

disengage and roll into traffic.

        12.   At or near the same time, Plaintiff ARIEL GRANT was a passenger in

a 2001 Chevrolet Tahoe (“Tahoe”) that was owned and operated by, Justin

MacIntyre. The Tahoe was also traveling westbound on Interstate 24 in the left

lane.

        13.   The Truck was traveling ahead of the Tahoe. Suddenly and without

warning the left rear wheels of the Truck flew off and rolled towards the Tahoe.




                                    3
  Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 3 of 7 PageID #: 3850
      14.   After they flew off, one of the wheels struck the Tahoe’s right fender,

causing the Tahoe to veer off the highway, flip over a wire guardrail and roll over

several times, finally coming to a stop in the median near mile marker 39.4. Below

are pictures of both the scene of the crash and the Tahoe.




      15.   The left rear portion of the Truck axle is depicted in the photo below,

after the wheels had flown off and one wheel struck the Tahoe:




                                   4
 Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 4 of 7 PageID #: 3851
      16.     Defendants failed to use reasonable care and were therefore negligent

for operating a motor vehicle without having properly maintained and/or inspected

the wheels of the truck and the Defendants knew or should have known that the

wheels were prone to fly off. Operating a Truck on a highway in such a blatant

state of disrepair is reckless and wanton for the safety of the motoring public.

      17.     Defendants DAVID’S CONSTRUCTION and/or VOLUNTEER STATE

CONSTRUCTION are liable for the negligence of their agent, Defendant

CONTRERAS under the doctrines of bailment, respondeat superior, master/servant

and agency.

      18.     Defendants were negligent for failing to exercise reasonable care under

the circumstances and, as a direct and proximate cause of the negligence, the

Defendants as set forth herein, ARIEL GRANT suffered severe, painful, permanent

and debilitating injuries, including but not limited to:

      a) fractured right thumb which required surgical intervention;

      b) triquetral fracture and tenosynovitis of the right wrist;

      c) posterior tibial and peroneus longus tendinosis;


                                    5
  Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 5 of 7 PageID #: 3852
      d) achilles tendinosis;

      e) tibiotalar joint infusion of the left ankle;

      f) and other damages and injuries caused by the trauma from the impact.

      19.   ARIEL GRANT is entitled to recover damages from the Defendants,

jointly and severally, for her personal injuries and past and future: pain and

suffering (past and future), lost enjoyment of life, reasonable and necessary

medical expenses (past and future), lost earning capacity, and all other damages

allowed under Tennessee law.

            WHEREFORE, ARIEL GRANT requests the following relief:

            1.     A trial by jury;

            2.     For process to issue and serve on all Defendants;

            3.     A judgment against the Defendants for compensatory

                   damages in an amount to be determined by the jury in

                   excess of the jurisdictional minimum;

            4.     Discretionary costs and court costs; and

            5.     Such other relief as the Court deems just and proper




                                   6
 Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 6 of 7 PageID #: 3853
                     Respectfully submitted,

                     THE LAW FIRM FOR TRUCK SAFETY, LLP


                                 s/Matthew E. Wright
                                 Matthew E. Wright, #22596
                                 840 Crescent Centre Drive
                                 Suite 310
                                 Franklin, TN 37067
                                 Phone: (615) 455-3588
                                 Fax: (615) 840-9248
                                 matt@truckaccidents.com
                                 www.truckaccidents.com




                                  7
Case 3:21-mc-09999 Document 78 Filed 02/08/21 Page 7 of 7 PageID #: 3854
